DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of methyl acrylate, calcium carbonate, plasticizer polyethylene glycol, no additional polymers and polyvinyl alcohol is not a transition product in the reply filed on 4/19/22 is acknowledged.  The traversal is on the ground(s) that the requirements under MPEP 806.04(b) and 806.06(j) have not been met.  This is not found persuasive because, as set forth in MPEP 803.02(l), “[w]hen examining an Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.”  Additionally, as set forth in MPEP 803.02(III), “[i]n applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits.”  The Examiner has put forth reasons why the species may be independent or distinct.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-11, 13-14, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/22.

Priority
The claims have an effective date of the ‘220 provisional application filed 12/6/18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.  There are two instances of parenthesis that should be removed, e.g. the “acid-functional polyvinyl alcohol copolymer” and “U.S. Sieve Series”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh (US 2021/0363414) in view of Darby (US 2012/0012326), Holzhauser (US 2015/0233226) and Collins (US 2017/0260309).
Beuterbaugh discloses multifunctional diverter particles (title) that comprise a polyvinyl alcohol and a well servicing additive (abstract).  The well servicing additive may be a plasticizer [0010].  The polyvinyl alcohol (PVA) may have a degree of dissolve (equal to the degree of hydrolyzation [0017]) of 89-97% [0015] and the MW may be about 10,000 or less [0015].  The multifunctional particles may be made by compressing smaller particles of the well service additive and PVA into larger particulates [0031].  
Beuterbaugh includes elements as set forth above.  Beuterbaugh embraces the degree of hydrolysis, the degree of polymerization and further desires high water solubility at temperatures from 150-350F (e.g. the fast release due to fast dissolution [0010]) but Beuterbaugh does not disclose the comonomers of the claims.
Collins discloses compositions of highly amorphous PVA and methods of making such.  Collins discloses that PVA particles have good warm water solubility [0021], embracing the desired property of Beuterbaugh.  The PVA particles can have a MW from 400-10,000 and a degree of hydrolysis of greater than 93%, also embracing the PVA of Beuterbaugh.  Collins discloses that up to 10 mol% comonomers may be added [0038], said comonomers include methyl acrylate [0081].  Collins thusly teaches use of up to 10 mol% of methyl acrylate in PVA copolymers to function equivalently in terms of MW, water solubility and hydrolysis and one would expect to be able to use such interchangeably with PVA homopolymers taught by Beuterbaugh.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of up to 10 mol% methyl acrylate, as taught by Collins, since a copolymer with such is taught to function equivalently to a PVA copolymer in the art in terms of water solubility, MW and degree of hydrolysis.  Further, such would be obvious to try since the PVA composition of Collins is known and would be expected to give predictable PVA results to the composition of Beuterbaugh with a reasonable expectation of success.  See MPEP 2143E
Elements above embrace and thus render prima facie obvious the requirements (b) of the copolymer, including (i) the mol%, (ii) the MW (viscosity average degree of polymerization is similar to MW and since Beuterbaugh embraces MW less than 10,000 such would embrace (ii)), the degree of hydrolysis (iii) and the water solubility (iv).
Regarding the use of an acid soluble weighting agent, Beuterbaugh discloses that well servicing additives may be added but does not disclose weighting agents.  
Darby discloses shaped compressed pellets used as well treatment agents (abstract), thus embracing the compressed pellets of PVA of Beuterbaugh.  The shaped pellets may include a weighting agent [0022] such as silica [0055], embracing the claimed acid soluble weighting agent requirements of the claim.  It is additionally noted that PVA may be the binder of the compressed pellet of Darby [0053].  The weighting agent increases the specific gravity of the pellet [0022].  Further, the specific gravity (density) of the final pellet is between about 1.1-3 [0030].  Darby is thusly also evidence that a specific gravity (density) of 1.1-3 is embraced for composite pellets comprising PVA and weighting agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of a weighting agent such as silica, as taught by Darby, in order to modify the specific gravity of the pellet.  
The above thusly meets the acid soluble weighting agent requirements of claim 1.  Further, Since the PVA component, weighting component and compacted requirements are met, the bulk density requirements (c) must be embraced by the reference.  Darby is used as evidence that the specific gravity seems to be embraced by a generic PVA/weighting agent pellet however regardless of such, since the composition and compression requirements are met the bulk density of the claims is expected to be embraced by the references.
Beuterbaugh includes elements as set forth above but does not disclose the particle size distribution of the PVA pellets.  Holzhauser discloses methods for providing fractures in a formation (title).  Holzhauser discloses use of a fluid comprising diverter material therein (abstract).  Beuterbaugh’s multifunctional particles are diverter particles (title).  The diverters of Holzhauser degrade at formation conditions [0028], such is also akin to the desires of Beuterbaugh.  Holzhauser discloses a range of particle size distributions in [0008] including the use of 10-30% (e.g. D10 to D30) of a size larger than 2000 microns (4 mesh of the claims converts to 4760 microns).  Because 10 % of particles can have a size greater than 2000 microns, which would include sizes greater than 1 inch, and the remaining particle sizes are less than an inch, Holzhauser also embraces wherein D90 is 1 inch. Holzhauser discloses that the size range of the diverter material is selected to enable bridging at the perforations and therefore blockage of fluid flow through perforations.  Holzhauser discloses that the maximum size of the diverter can be determined by routine laboratory tests [0029] and that to be effective the diverter size must be sufficiently broad [0031] wherein the diameter of which 10 percent by volume of the material is greater than this diameter (e.g. the D10) is dependent upon where the diverter material is intended to block flow in the formation [0032].  Thus, in addition to embracing the D10 and D90 of the claims, Holzhauser also discloses such to be a result effective variable dependent on where the material is intended to block flow in the formation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of a D10 and D90 as set forth above, as taught by Holzhauser, since such is recognized to be suitable for the intended use of diverter particles in formations.  Further, it would be obvious to increase or decrease such depending on where the diverter material is intended to block flow in the formation wherein such can be determined by routine laboratory experimentation.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2143 A, E, F.
Elements above thus meet all the requirements of claim 1.  They also meet the requirements of claim 2 (silica, albeit not the elected species), 4-5, 12 and 15.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh in view of Darby, Holzhauser and Collins in further view of Brannon (US 2013/0130947).
Beuterbaugh, Darby, Holzhauser and Collins include elements as set forth above.  Darby discloses the use of weighting agents such as silica but does not disclose the use of calcium carbonate.
Brannon discloses methods for impairing fluid flow in subterranean formations (title).  Brannon discloses the density of the fluid may be adjusted using weighting agents [0052], the weighting agents may be silica and the like [0052], this is the same purpose as the weighting agents in Darby (except they are not in pellet form).  Brannon also discloses calcium carbonate as a known weighting agent in the art [0052].  Brannon thusly teaches these to function equivalently as weighting agents in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh, Darby, Holzhauser and Collins the use of calcium carbonate, as taught by Brannon, since it is recognized in the art as a functional equivalent to silica.  Though used in a fluid and not in a pellet one would expect the weighting agent to have the same effect and result in the pellet of Beuterbaugh et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 13 of U.S. Patent No. 11118105, in view of Holzhauser US 2015/0233226. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4, 12 are met by claims 1, 4, 6, 13 of ‘105 except for the D10 and D90 particle sizes.  Regarding these particle sizes: Holzhauser discloses methods for providing fractures in a formation (title).  Holzhauser discloses use of a fluid comprising diverter material therein (abstract).  105’s multifunctional particles are diverter particles (title).  The diverters of Holzhauser degrade at formation conditions [0028], such is also akin to the desires of ‘105.  Holzhauser discloses a range of particle size distributions in [0008] including the use of 10-30 (e.g. D10 to D30) of a size larger than 2000 microns (4 mesh of the claims converts to 4760 microns).  Because 10 % of particles can have a size greater than 2000 microns, which would include sizes greater than 1 inch, and the remaining particle sizes are less than an inch, Holzhauser also embraces wherein D90 is 1 inch. Holzhauser discloses that the size range of the diverter material is selected so as to enable bridging at the perforations and therefore blockage of fluid flow through perforations.  Holzhauser discloses that the maximum size of the diverter can be determined by routine laboratory tests [0029] and that to be effective the diverter size must be sufficiently broad [0031] wherein the diameter of which 10 percent by volume of the material is greater than this diameter (e.g. the D10) is dependent upon where the diverter material is intended to block flow in the formation [0032].  Thus, in addition to embracing the D10 and D90 of the claims, Holzhauser also discloses such to be a result effective variable dependent on where the material is intended to block flow in the formation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in ‘105 the use of a D10 and D90 as set forth above, as taught by Holzhauser, since such is recognized to be suitable for the intended use of diverter particles in formations.  Further, it would be obvious to increase or decrease such depending on where the diverter material is intended to block flow in the formation wherein such can be determined by routine laboratory experimentation.
Claim 2 of ‘105 further meets the requirements of instant claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766